Examiner’ Comments
This action is in response to the after final amendment filed on 07/25/22.
Claims 17-19, 21, 23-30, 33 and 35-38 are pending.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: All matters of form have been remedied and applicant’s amendment has combined the indicated allowable subject matter with their respective base claims which now places the application in condition for allowance over the prior art of record.
	- the drive beam further includes a lock clip having a hook extending distally from the support beam (claim 21).
	- wherein the knife further includes a lockout spring extending distally, the lockout spring being configured to prevent distal movement of the knife when the lockout spring is engaged in a lockout notch (claim 23).
	- wherein the drive beam further includes a hook clip having a hook extending distally from the support beam, and wherein the hook is configured to engage a window in the knife so that proximal movement of the drive beam moves the knife proximally (claim 33).
	- wherein the knife further includes a lockout spring extending distally, the lockout spring being configured to prevent distal movement of the knife when the lockout spring is engaged in a lockout notch (claim 35). 
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731